Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-17, 19, 21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly added reference, Carlsgard teaches the limitations in combination with Cho.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim(s) 1-11, 13-17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by U.S. 2017/0064215 A1 to Cho et al. (“Cho”) and U.S. Patent Pub. NO. 2011/0271302 A1 to Carlsgard et al (“Carlsgard”).
As to claim 1, Cho teaches a display apparatus comprising: a display; a memory configured to store at least one instruction (Fig. 2); and a processor configured to execute the at least one instruction stored in the memory so as to (Fig. 2): receive a press signals corresponding to a channel control input (Fig. 15, user presses a direction to switch the channel); based on a first press signal, transmit the first press signal to the current image providing source to change a current channel of the current image providing source (Fig. 15, Fig, 6 searching for a channel with a remote control, ¶0160, change the current channel, Fig. 7); based on one or more press signals following the first press signal, perform to select a target channel based on channel information corresponding to the current image providing source when the current image providing source is a first image providing source (Fig. 5, Fig. 6, ¶0157), and transmit information corresponding to one or more press signals to the current image providing source via the external device control interface when the current image providing source is a second image providing source (¶0018 based on the input source that the display apparatus connected to based on the code set, the processor may be further configured to selectively activate a function for transmitting the code set that is stored in the display apparatus and control the communicator to transmit the stored code set to the remote controller in response to the input interface receiving the first instruction from the remote controller while the processor activates the function.), and 2based on receiving an input corresponding to a release of the long press input, transmit, to the current image providing source, information associated with a target channel selected via the channel scroll according to the release signal when the current image providing source is the first image providing source  and is 

Cho does not teach an external device control interface, and transmit, to the current image providing source, information corresponding to the release signal via the external device control interface when the current image providing source channel scroll and continuous press signals and long press input.
Carlsgard teaches an external device control interface (¶0029, remote control),  transmit, to the current image providing source, information corresponding to the release signal via the external device control interface when the current image providing source and continuous press signals and a channel scroll  and long press input (¶0029, pressing the channel up or down button on the remote, continuously holding the channel up and down button for varying time periods). In view of Carlsgard teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho. The modification would be to improve interaction with a user interface such that multiple speeds of navigation through video input can be used to move more quickly to a desired selection

As to claim 2, Cho and Carlsgard teaches the display apparatus of claim 1, wherein the long press input corresponds to an input in which a channel button of the remote control apparatus is selected for more than a predefined period of time (Carlsgard, ¶0029, continuous press input for a period of time).  
As to claim 3, Cho and Carlsgard teaches the display apparatus of claim 2, wherein the channel scroll user interface (UI) includes a plurality of channel items based on channel information 
As to claim 4, Cho and Carlsgard teaches the display apparatus of claim 1, wherein the first image providing source is a source providing a television (TV) broadcasting signal (Cho, Fig. 9); and the second image providing source is the external image providing apparatus (Cho, ¶0107)

As to claim 5, Cho and Carlsgard teaches the display apparatus of claim 1, wherein the current image providing source of the display apparatus is the external image providing apparatus, and wherein the processor is further configured to execute the at least one instruction to identify the channel information by analyzing a portion of an image which is received from the external image providing apparatus (Cho, ¶0333,  photographed image from which device).  

As to claim 6, Cho and Carlsgard teaches the display apparatus of claim 1, wherein the current image providing source of the display apparatus is an external image providing apparatus, and wherein the processor is further configured to execute the at least one instruction to prohibit the one or more press signals after the first press signal among the continuous signals from being transmitted to the external image providing apparatus (Cho, ¶0107, Carlsgard, ¶0029).  

As to claim 7, Cho and Carlsgard teaches the display apparatus of claim 3, wherein the processor is further configured to execute the at least one instruction to stop movement of channel indicator among the plurality of channel items included in the channel scroll UI in response to detection of the release (Cho, Fig. 8, ¶0140).  

As to claim 8, Cho and Carlsgard teaches the display apparatus of claim 7, wherein the processor is further configured to execute the at least one instruction to transmit, to the current image providing source, the information associated with the channel item indicated by the channel indicator on the display in response to a specific event, and wherein the specific event includes a user input of selecting the channel item or a lapse of a predefined period of time after the input corresponding to the release is detected (Cho, Fig. 12, ¶0216, Carlsgard, ¶0029). 
As to claim 9, see the rejection of claim 1. 
As to claim 10, see the rejection of claim 2.
As to claim 11, see the rejection of claim 3. 
As to claim 13, see the rejection of claim 5.
As to claim 14, see the rejection of claim 6.
As to claim 15, see the rejection of claim 7. 
As to claim 16, see the rejection of claim 8. 
As to claim 17, see the rejection of claim 1.

As to claim 19, Cho and Carlsgard teaches the display apparatus of claim 1, wherein the second image providing apparatus is a set-top box (Cho, ¶0007).  
As to claim 21,  Cho and Carlsgard teaches the display apparatus of claim 1, wherein the processor is further configured to: based on the current image providing source being an external image providing apparatus, identify whether channel information corresponding to the external image providing apparatus may be obtained (Cho, ¶0107,  the display apparatus is connected to an external apparatus); based on the one or more press signals following the first press signal among the continuous press signals, the current image providing source being the external image providing apparatus and the channel information corresponding to the external image providing apparatus being obtained, perform the channel scroll to select the target channel based on the channel information corresponding to the external image providing apparatus (Carlsgard, Fig. 3, ¶0020, channel scroll bar, ¶0028); based on the release being received after the continuous press signals, the current image providing source being the external image providing apparatus and the channel information corresponding to the external image providing apparatus being obtained (Carlsgard, ¶0028), 10 transmitting, to the current image providing source via the external device control interface, information associated with a target channel selected via the channel scroll according to the release (Carlsgard, Fig. 3); based on the one or more press signals following the first press signal among the continuous press signals, the current image providing source being the external image providing apparatus and the channel information corresponding to the external image providing apparatus not being obtained, transmitting information corresponding to the one or more press signals to the current image providing source via the external device control interface (Carlsgard, Fig. 3); and based on the release being received after the continuous press signals, the current image providing source being the external image providing apparatus and the channel information corresponding to the external image providing apparatus not being obtained, transmitting, to the current image providing source, information corresponding to the release via the external device control interface (Carlsgard, Fig. 3, ¶0023, ¶0024).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/Examiner, Art Unit 2421  
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421